Citation Nr: 1632551	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  09-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial compensable rating for a left knee disability prior to December 12, 2008, and in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable rating for a right knee disability prior to December 12, 2008, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Wounded Warrior Project


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 2000 to April 2001 and from February 2003 to December 2003.

This matter comes to the Board of Veterans' Appeal (Board) from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is warranted in order to determine the current severity of the Veteran's service-connected right and left knee disabilities.  During the May 2016 hearing, the Veteran testified that her knee disabilities have worsened.  Subsequently, the Veteran underwent a VA knee examination in June 2016; however, an addendum examination is required as subsequent magnetic resonance imaging (MRI) results show that the Veteran has minimal degenerative changes in the left knee.  In the June 2016 VA examination, however, the examiner found that there was not arthritis.  The Board finds that another examination is warranted to ensure an examination is of file which reflects a complete and current disability picture.   Further, the June 2016 VA examination was provided as part of a new claim for increase and a rating decision was issued after the examination.  As the issue is in appellate status, however, a supplemental statement of the case was necessary.  See 38 C.F.R. 	 § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of the left knee.

The examiner's attention is directed to the July 2016 private treatment record, to include the MRI of the left knee which indicates left knee osteoarthritis.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and her representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




